DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the mounting box 420”(pg. 14, [00100]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim language states "such that the the first pair of second coupling portions face upwards".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2017/0319034) in view of Wang (D863703).
Regarding Claim 1, Kim teaches a cleaning apparatus comprising: 
a vacuum cleaner (Ref. 300, Fig. 5, [0038]) comprising a main body (Ref. 310, Fig. 5, [0039]) and an air inlet (See annotated fig. 21 below) through which air is suctioned into the main body; 
a stand (Ref. 10, [0038], Fig. 1) configured to mount the vacuum cleaner ([0038], As seen in figure 5 the stand is configured to mount the vacuum cleaner); 
a first coupling portion (Ref. 118, See annotated fig. 18 below) formed in the stand and positioned between the vacuum 10cleaner and the stand when the vacuum cleaner is mounted in the stand (Fig. 5 shows the coupling portion (3024) sits between the stand (10) and vacuum (300)); 
a plurality of suction units (Ref. 304-305, Fig. 18, [0135]), wherein each of the suction units includes a first connector (Ref. 118a, [0135], Fig. 18)  configured to be coupled to the first coupling portion, and wherein one of the suction units (Ref. 303) is configured to be selectively coupled to the air inlet (Fig. 18, [0136]); 
Kim fails to explicitly teach an extension holder.  Wang teaches an accessory holder for use with a vacuum cleaner and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to hold various accessories for a vacuum cleaner.  Wang further teaches an extension holder (as seen in annotated figure 1 below) comprising a second connector coupled (as seen in annotated figure 1) to the first coupling 15portion; and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning apparatus, taught by Kim, with the extension holder, as taught by Wang, to expand storage of vacuum accessories. 


    PNG
    media_image1.png
    476
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    534
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    688
    media_image3.png
    Greyscale


Regarding Claim 2, Kim in view of Wang teaches the limitations of Claim 1, as described above, and Kim further teaches wherein the stand comprises: 20

a housing (Ref. 110, Fig. 7, [0040]); and 
a pillar (Ref. 220, Fig.1, [0058]) coupled to an upper surface of the pedestal and having a predetermined length in a vertical direction (as seen in figure 3, the pillar (220) is not disclosed as adjustable nor is it show being able to extend), 
wherein the first coupling portion is formed adjacent to a lower portion of the housing (Ref. 130, Fig. 7, [0042]), and 25a distance between the at least one pair of second coupling portions is equal to or smaller than a horizontal length of the pedestal (Based upon fig.1 labeled above the distance between the second couplings is smaller than the horizontal length of the pedestal).  

Regarding Claim 4, Kim in view of Wang teaches the limitations of Claim 1, as described above, and Kim further teaches wherein the stand comprises: 
a housing (Ref. 130, [0042], Fig. 1) configured to accommodate an auxiliary battery (Ref. 302, Fig. 1, [0044]); 
a mounting box (Ref. 100, [0038], Fig. 1) configured to mount the main body, a portion of the mounting box (Ref. 137, Fig. 5, [0051]) that comes into contact with the main body having a shape that corresponds to a shape of the main body (Fig. 1 and 5, as seen in figure 5 the mounting box shape contours the shape of the main body (310) of the vacuum); 
10a charging terminal (Ref. 113, Fig. 1, [0041]) provided in the mounting box and configured to charge the auxiliary battery by electrically contacting the main body; and 
a guide (Ref. 119, Fig. 19, [0138]) formed in the housing and configured to position the main body, the guide being configured to contact both sides of the main body adjacent to an upper portion of the mounting box (Fig. 15).  

Regarding Claim 8, Kim in view of Wang teaches the limitations of Claim 4, as described above, and Kim further teaches wherein the stand further comprises: 
a pedestal (Ref. 210, Fig. 1, [0059]) configured to be in contact with a predetermined area of a floor ([0059]); and 
a pillar (Ref. 220, Fig. 1, [0058]) coupled to an upper surface of the pedestal (as seen in figure 3) and having a predetermined length 10in a vertical direction (as seen in figure 3, the pillar (220) is not adjustable nor does it show being able to extend), 
wherein the housing is coupled to an upper end of the pillar (Fig. 3, shows housing at the upper end of the pillar).  

Regarding Claim 9, Kim in view of Wang teaches the limitations of Claim 8, as described above, and Kim further teaches wherein the first coupling portion is formed on a bottom surface of the housing (Fig. 18 shows the first coupling portion disposed on the bottom of the surface of the housing), the first coupling portion being positioned between the vacuum 15cleaner and the pillar when the vacuum cleaner is mounted in the stand (Fig. 5).  

Regarding Claim 10, Kim in view of Wang teaches the limitations of Claim 9, as described above, and Kim further teaches wherein the first coupling portion includes two first coupling portions (Ref. 118a and b) formed on the bottom surface of the housing and disposed on an imaginary line that connects the vacuum cleaner and the pillar.  

Regarding Claim 11, Kim in view of Wang teaches the limitations of Claim 1, as described above, and Kim further teaches wherein a center of gravity of the auxiliary battery (Ref. G, Fig. 3, [0059]) is positioned above the first coupling portion.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2017/0319034) in view of Wang (D863704).
Regarding Claim 12, Kim teaches A cleaning apparatus comprising: 25
a vacuum cleaner (Ref. 300, Fig. 5, [0058]) comprising a main body (Ref. 310, Fig. 5, [0039]) and an air inlet (See annotated fig. 21 above) through which air is suctioned into the main body; 
a stand (Ref. 10, [0038], Fig. 1) configured to mount the vacuum cleaner, the stand comprising a charging terminal configured to charge a battery ([0041]); 
24a first coupling portion (Ref. 118, See annotated fig. 18 above) formed in the stand and positioned between the vacuum cleaner and the stand when the vacuum cleaner is mounted in the stand (Fig. 5 shows the coupling portion (3024) sits between the stand (10) and vacuum (300));  
a plurality of suction units (Ref. 304-305, Fig. 18, [0135]), wherein each of the suction units includes a first connector (Ref. 118a, [0135], Fig. 18) configured to be coupled to the first coupling portion, and wherein one of the suction units (Ref. 303) is 5configured to be selectively coupled to the air inlet (Fig. 18, [0136]); 
Kim fails to explicitly teach an extension holder.  Wang teaches an accessory holder for use with a vacuum cleaner and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to hold various accessories for a vacuum cleaner.  Wang further teaches an extension holder (as seen in annotated figure 1) comprising a second connector coupled (as seen in annotated figure 1) coupled to the first coupling portion; and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning apparatus, taught by Kim, with the extension holder, as taught by Wang, to expand storage of vacuum accessories. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang as applied to claims 1-2, 4, and 8-12 above, and further in view of Hwang (2018/0055320).
Regarding Claim 3, Kim as modified teaches the limitations of Claim 1, as described above, and further teaches the air inlet formed on one side of the main body (As shown in figure 21 annotated below the air inlet is clearly only on one side of the main body); and 
an air outlet (See annotated figure 21 below) formed in the main body and configured to discharge the air (It would be obvious to one of ordinary skill in the art that the air outlet is provided to discharge air in order for device to be used as intended).  
Kim fails to explicitly teach the vacuum cleaner comprising of a motor and a filter.  Hwang teaches a vacuum cleaner assembly and can be considered analogous art because the structure of the vacuum in Hwang is generally consistent with the claimed invention.  Hwang further teaches a motor (Ref. 20, Fig. 5, [0142]) and a filter (Ref. 50, [0142], Fig. 5) accommodated in the main body (Figure 5 shows the filter and motor disposed within the main body (2) of the vacuum cleaner).  Hwang shows a vacuum with a similar shape and housing to the disclosed vacuum in Kim.  



    PNG
    media_image4.png
    507
    670
    media_image4.png
    Greyscale

5
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim as modified, the closest prior art of record, discloses the limitations of the claim as described in the rejection of claims 1, 2, 4, and 8-12 above, but Kim as modified, alone or in combination does not teach, suggest, or make obvious second extension bars respectively extending from both .
Claims 6-7 would be indicated as allowable due to being dependent on allowable claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon (2021/0345848), Ko (2019/0365171), Kim (2017/0319036), and Kim (2017/0319039) teach a vacuum cleaner stand with a base and coupling portions for vacuum accessories and can be considered analogous art because they are generally consistent with claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723